PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS


                            IN THE UNITED STATES DISTRICT COURT

                    FOR THE £/te- AY\ DISTRICT OF
                                                                                          npL(
                                                                                  &
                                        Tyl£/L DIVISION                                  APR 0
                                                                                                   O'
                            PETITION FOR A WRIT OF HABEAS CORPUS BY
                                   A PERSON IN STATE CUSTODY


                                                               0co              U r\ it
PETITIONER                                                     CURRENT'PLACE OF CONFINEMENT
(Full name of Petitioner)


vs.                                                            Tht'S ui i
                                                                             PRISONER ID NUMBER


Di/lCCtD/\.. j                               3
RESPONDENT                                                                             CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or                           (Supplied by the District Court Clerk)
authorized person having custody of Petitioner) * 1 2 3 4



                                   INSTRUCTIONS - READ CAREFULLY

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
       under penalty of perjury. Any false statement of an important fact may lead to prosecution for
       perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
       authorities. Any additional arguments or facts you want to present must be in a separate
       memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
      before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
          To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
        show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
        must send in a certified In Forma Pauperis Data Sheet form from the institution in which you are
        confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
        completed by an authorized officer at your institution certifying the amount of money you have
         on deposit at that institution. If you have access or have had access to enough funds to pay the
         filing fee, then you must pay the filing fee.
5. Only judgments entered by one court may be challenged in a single petition. A separate petition
       must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
        petition.

7. Mail the completed petition and one copy to the U. S. District Clerk. The Venue List in your
       unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
       clerk s offices. The proper court will be the federal court in the division and district in which you
       were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
       Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
        Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.



                                               PETITION

What are you challenging? (Check all that apply)

               A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
               probation or deferred-adjudication probation.
        0   A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)
               A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)
               Other:         (Answer Questions 1-4, 10-11 & 20-25)

All petitioners must answer questions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1.     Name and location of the court (district and county) that entered the judgment of conviction and
       sentence that you are presently serving or that is under attack: f- ,hU. 4-


        i     }%t            DkSf/UC-f                                U -Vj i-j                     jL


2.      Date of judgment of conviction: j ~               \D\

3.     Length of sentence:                                                   2) MA£

4.     Identify the docket numbers (if lo own) and all crimes of which you were convicted that you wish
       to challenge in this habeas action: / H                                              A ?         /




                                                    -2-
Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

5. What was your plea? (Check one)                       Not Guilty EMjuilty      Nolo Contendere

6. Kind of trial: (Check one)                Jury © Judge Only

7. Did you testify at trial?          Yes 0 hlo

8. Did you appeal the judgment of conviction?                 Yes EhNo

9. If you did appeal, in what appellate court did you file your direct appeal?

                                                         Cause Number (ifknown):

       What was the result of your direct appeal (affi med, modified or reversed)?

       What was the date of that decision?

       If you filed a petition for discretionary review after the decision of the court of appeals, answer
       the following:

       Grounds raised:




       Result:

       Date of result:                    Cause Number (if known):

       If you filed a petition for a writ of certiorari with the United States Supreme Court,, answer the
       following:

       Result:

       Date                                of                result:

10. Other than a direct appeal, have you filed any petition , applications or motions from this
      judgment in any court, state or federal? This includes any state applications for a writ of habeas
       corpus that you may have filed.               Yes &Nb

11. If your answer to 10 is Yes, give the following information:

       Name                                      of              court:

       Nature                          of          proceeding:

       Cause                     number                          (if      known):




                                                    ¦3
       Date (month, day and year) you filed the_ letition, application or motion as shown by a file-
       stamped date from the particular court:

       Grounds raised:




       Date                  of         final               decision:

       What                  was               the            decision?

       Name of court that issued the final decision:

       As to any second petition, application or motion, give the same information:

       Name                                    of              court:

       Nature                         of        proceeding:

       Cause                    number                        (if      known):

       Date (month, day and year) you filed the petition, application or motion as shown by a file-
       stamped date from the particular court:



       Grounds raised:




       Date                  of         final               decision:

       What                  was               the            decision?

       Name of court that issued the final decision:

       If you have filed more than two petitions, application or motions, please attach an additional
       sheet of paper and give the same information abo t each petition, application or motion.

12. Do you have any future sentence to serve after you finish serving the sentence you are attacking
                             in this petition?           Yes       No

       (a) If your answer is Yes, give the name and location of the court that imposed the sentence
                to be served in the future:




       (b) Give the date and length of the sentence to be served in the future:




                                                -4-
       (c) Have you filed, or do you intend to file, any petition attacking the judgment for the
              sentence you must serve in the future? D Yes EJ l'Jo

Parole Revocation:

13.    Date and location of your parole revocation:             I   P      •


14.    Have you filed any petitions, applications or motions in any state or federal court challenging
       your parole revocation? E Yes No

       If your answer is Yes, complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15. For your original conviction, was there a finding that you sed or exhibited a dea ly weapon?
          Yes 0l4o

16. Are you eligible for release on mandatory supervision? B es                 No

17. Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:



      Disciplinary                               case                number:

      What was the nature of the disciplinary charge against you?

18. Date you were found guilty of the disciplinary violation:

      Did you lose previously earned good-time days? ClYes                No

      If your answer is Yes, provide the exact number of previously earned good-time days that were
      forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:



      Identify all other punishment imposed, including the length of any punishment, if applicable, and
      any changes in custody status:




19. Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
       D Yes G No

      If your answer to Question 19 is “Yes, answer the following:

      Step                             1        Result:



                                                -5-
                Date of Result:

       Step 2 Result:

                Date of Result:

All petitioners must answer the remaining questions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
       Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
       ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

       CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
       court remedies on each ground on which you request action by the federal court. Also, if you fail
       to set forth all the grounds in this petition, you may be barred from presenting additional grounds
       at a later date.

A.     GROUND ONE:                           Vipt Ko            vhf.Q iMu\ OOU/)T

        fllirtu-y                            \ (Ola                          F
       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




       £i li te     fe. VyU          <L\l -f t O? \ . Dl -f/j icT doM/i-F -f O i A V                          q f C-

        p f        £>t        j bi t         ) Uf           \/ c C, iO                 tt     i 'T d
                                   Jj uy fy L                  pj11 QmA \
                                     UlD ly -Wig- fhr)o\                   . hi/ k <SL            * i

B.     GROUNlSTwV /f) [eJ el ol (M ..a Tjc/>_ k. ..l - d

                                  6f Aj,g,f>6 ;'T            (j)KNl .ou/y               jA c       s_ lct \ fo
        3 \-Xu sCe. riOA +£ A Moc A o
       Supporting facts (Do not argue or cite law. Just state the specific tacts that support your claim.):

                   rx/\\j tn ftefrrtiott         clal     -k c . oif. pa/i A              >bh       t?

                    .\ \      f: o -            iO       , P)UA 'H                    d     c»           -|

        &Q 3ci tv a Uvt j\ ca ,S                   a b) c m a yVi a V\af jl/\ o/\ u

         p.2 i ol oh i-V \ A crtdf                         'Ue. ou jime, c l

         c nV , Pg- 11 \ y\ A                       yy.-         hcC wi vfD/C CQD t' - vo

           i\     t c pp y o Act/o<LC\ VvOU U( h \ K & trui .

                                                   -6-
c.    GROUND THREE: / 1 R trfChci.YnZSl Y r az, /io es

       P s j ~d->or\yic-f Ion VV/ii'f.S Piv(5\ r -P' 'ilfc                      *p . strieA p t;ii
       c? C'hj C\ c W wx rfi c jyio+io/i -c Ol< je. lo/-
      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

       {-i/ rA Pfy3f -Cj)n\/icJrlt> \\N/)'ii l 0 ilsio                                               f p

         j yc-T late                lA i        o-f f~ c.-V c Kv QA l /\ , X-f

       \pjQuick C                             vt              ppiokili-f-                     of       .
       fj t ff f -rU DU f.O O , i f                       oiAA h fAM<. AkoWr) ¦ito T

          eA luo/ A jtvcx un e_A p Aol i-tfr.i/)/) .K\ V\/h 11_. f zJolu' x                                         o \

D.     GROUND FOu :/ 0 ,                      g        "f1 s5U6S          \IVci      o C MA/)f,S5



       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

       Ta »ai dt lX T KtAr- avjtViltxM £ io -fUf y 4_Ap±} pe c'y) e,

       P /ibl-t D \'c          6 fa i y>          -I    * h    Y QS /lAc .            A

       I s e hy I DCJ Pa ol Oisiisioyi I k />e fvA e jQ „LHLl.. jG.
       fi f)'j )l I r , 1 & hi         - c \/ c,/> ;uj            I < au aii I nc p f >



21. Reli sought in this petition: Pel i ~i \ t? rt G f) f ti-V) 3 .          -i i' l t ft-f   a   \. ~ \ tv

        s« U lii cl ft /\ tMiiCj.k -f \(')r\ p Orr ) H ,), H                      j \/ Ktyn

       {h| p n /> oi c \N a a faK>-V b cj V S. u CcA jo b j- t f. )D J-\vS

          iy \tL P 'c g A Py)< y (i l ft. /i ; io                            erf

                         < lSO o,                 -/)€6ci          t       -fo | ()i J7 %                     \l3

       IXI p/x olc . evpV) . g                         H --      \!i




                                                   -7-
22. Have you previously filed a federal habeas petition attacking the same conviction, parole
       revocation or disciplinary proceeding that you are attacking in this petition? ClYes E o
       If your answer is Yes, give the date on which each petition was filed and the federal court in
       which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
       dismissed with prejudice, or (c) denied.




       If you previously filed a federal petition attacking the same conviction and such petition was
       denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a
       second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? O Yes No

23. Are any of the grounds listed in question 20 above presented for the fi st time in this petition?
          Yes E vlo

       If your answer is Yes, state briefly what grounds are presented far the first, time and give your
       reasons for not presenting them to any other court, either state or federal.




24. Do you have any petition or appeal now pending (filed and not yet decided) in a y court, either
       state or federal, for the judgment you are challenging? Yes kSHNo

       If “Yes,” identi y each type of proceeding that is pending (i.e., direct appeal, art. 11.07
       application, or federal habeas petition), the court in which each proceeding is pending, and the
       date each proceeding was filed.




25. Give the name and address, if you know, of each attorney who represented you in the following
       stages of the judgment you are challenging:

       (a)    At preliminary hearing:

       (b)    At arraignment and plea:

       (c)    At trial:

       (d)    At sentencing:

       (e)    On appeal:

       ()     In any post-conviction proceeding:



                                                   8-
        (g) On appeal from any ruling against you in a post-conviction proceeding:




Timeliness of Petition:

26.     If your judgment of conviction, parole revocation or disciplinary proceeding became final over
        one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
        2244(d) does not bar your petition.* 1 2




            The Antiterrorism and Effective Death Penalty Act of 1996 ( AEDPA ), as contained in 28 U.S.C. § 2244(d),
 provides in part that:

          (1) A one-year period of limitation shall apply to an application for a writ ofhabeas corpus by a pe son in
                   custody pursuant to the judgment of a State court. The li itation period shall run from the late t of-

                   (A) the date on which the judgment became final by the conclusi n of direct revie or the
                            expiration of the time for seeking such review;

                   (B) the date on hich the i pedi ent to filing an application created by State action in violation
                            of the Constitution or laws of the United States is removed, if the applicant as prevented from
                            filing by such State action;

                   (C) the date on which the constitutional right asserted was initially recognized by the Supreme
                            Court, if the right has been newly recognized by the Supreme Court and made retroactively
                            applicable to cases on collateral review; or

                   (D) the date on which the factual predicate ofthe claim or claims presented could have been
                            discovered through the exercise of due diligence.

         (2) The time during which a properly filed application for State post-conviction or other collateral review
                   with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                   limitation under this subsection.




                                                            -9-
        Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.




                                                          Signature of Attorney (if any)




       1 declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

                    /yi/LVVCJ XI 01 (month, day, year).


        Executed (signed) on A fLXi                                       (date).




                                                        Signature )!'Petitioner (required)



Petitioner s current address:                       \xf          I OO FY Pu
              1




                                                    -10
